DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jason Martone on 3/22/21.
The application has been amended as follows: 
Regarding claim 1, in line 10, delete “respective first and second axes” and insert “respective first and second axes of the first and second conductors”.
Regarding claim 14, in line 14, delete “respective first and second axes” and insert “respective first and second axes of the first and second conductors”.
Regarding claim 16, in line 11, delete “respective first and second axes” and insert “respective first and second axes of the first and second conductors”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: “a sensor supported in the housing and configured to sense in real time at least one of an acceleration, a vibration, a tilt, a roll, or an angular displacement of the dropped conductor sensor, the sensor being housed in a cavity of the housing that is located between the supporting portions, wherein the housing is installable on both the first conductor and a second conductor at respective lengths of the first 
Claims 2-4, 6, 7, 9-13 are dependent on claim 1 and are therefore also allowed. 
Regarding claim 14, prior art does not disclose or suggest: “a sensor supported in the housing and configured to sense in real time at least one of an acceleration, a vibration, a tilt, a roll, or an angular displacement of the dropped conductor sensor, the sensor being housed in a cavity of the housing that is located between the supporting portions; and an antenna in the housing, the antenna configured to transmit a signal including information sensed by the sensor away from the dropped conductor sensor in real time, wherein the housing is installable on both the first conductor and a second conductor at respective lengths of the first conductor and the second conductor that extend continuously along respective first and second axes that are spaced apart from each other, and wherein the housing is supportable from the first conductor and the second conductor via the supporting portions so as to bridge a gap between the first conductor and the second conductor along a direction crossing each of the first and second axes; and a remote receiving device receiving the signal from the dropped conductor sensor” in combination with all the limitations of claim 14. 
Claim 15 is dependent on claim 14 and is therefore also allowed. 
Regarding claim 16, prior art does not disclose or suggest: “sensing in real time at least one of an acceleration, a vibration, a tilt, a roll, or an angular displacement of the dropped conductor sensor using a sensor of the dropped conductor sensor that is supported in a housing of 
Claim 19, 20 are dependent on claim 16 and are therefore also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.P/            Examiner, Art Unit 2868                                                                                                                                                                                            
/TUNG X NGUYEN/            Primary Examiner, Art Unit 2868                                                                                                                                                                                            	3/27/2021